Exhibit 10.24

AMENDED AND RESTATED

SPLIT-DOLLAR AND DEFERRED COMPENSATION

REPLACEMENT BENEFIT AGREEMENT

THIS AMENDED AND RESTATED SPLIT-DOLLAR AND DEFERRED COMPENSATION REPLACEMENT
BENEFIT AGREEMENT (the “Agreement”) is made and entered into as of the     th
day of December, 2005, and shall be effective as of November 1, 2005 (the
“Effective Date”), by and between COCA-COLA BOTTLING CO. CONSOLIDATED, a
Delaware corporation (the “Corporation”), and                          (the
“Executive” and together with the Corporation, the “Parties”).

Statement of Purpose

The Corporation and Executive were parties to one or more Split-Dollar Life
Insurance Agreements (each a “Split-Dollar Agreement”), relating to the
insurance policy(ies) listed on Schedule A attached hereto insuring the life of
Executive (each a “Policy”), one or more Assignments of Life Insurance Policy as
Collateral by Executive in favor of the Corporation (each a “Collateral
Assignment”), and a Deferred Compensation Agreement (the “Deferred Compensation
Agreement”), each of which is more particularly described on Schedule A attached
hereto. Pursuant to a Split Dollar and Deferred Compensation Termination
Agreement entered into between the Parties dated December 5, 2003, each
Split-Dollar Agreement, each Collateral Assignment, and the Deferred
Compensation Agreement were terminated and Executive agreed to assign each
Policy to the Corporation. Also, effective as of December 5, 2003, the Parties
entered into a Split-Dollar and Deferred Compensation Replacement Benefit
Agreement (the “Replacement Agreement”). The Parties desire to amend and restate
the Replacement Agreement to comply with the American Jobs Creation Act of 2004
(the “Act”) and to provide certain transition relief available under the Act.

NOW, THEREFORE, in consideration of the foregoing Statement of Purpose and of
the mutual promises set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, the Parties
hereto agree as follows:

1. Replacement Benefit.

(a) Initial Replacement Benefit. As of the Effective Date, Executive’s
replacement benefit is the amount indicated on Schedule B.

(b) Amount of Replacement Benefit Upon Termination of Employment. Upon the
termination of Executive’s employment with the Corporation (as defined in
Paragraph 1(f)), regardless of the date, cause or manner of such termination,
the Corporation shall pay to Executive (or, in the event such termination is the
result of Executive’s death, his beneficiary designated pursuant to Paragraph 2)
a replacement benefit equal to the amount indicated on Schedule B as of the end
of the Corporation’s fiscal year immediately preceding such termination,
increased on an interpolated basis through the last day of the calendar month
immediately preceding such termination.



--------------------------------------------------------------------------------

(c) Method of Payment of Replacement Benefit. Executive shall be given the
opportunity during 2005 to make a payment election applicable to his replacement
benefit. Such election may provide a different payment election for payments
made during the Executive’s lifetime and payments made following the Executive’s
death. Executive’s replacement benefit under Paragraph 1(b) shall be paid in
accordance with Executive’s election in one of the following methods of payment:

(i) single lump sum payment;

(ii) five annual installments; or

(iii) ten annual installments.

Any such election shall be made on such form and pursuant to such procedures as
are adopted by the Corporation for such purpose and shall be irrevocable as of
December 31, 2005. In the event no method of payment election is in effect under
this Paragraph 1(c) as of the date of the termination of Executive’s employment
with the Corporation, payment of Executive’s replacement benefit (whether made
to the Executive or the Executive’s beneficiary) shall be paid in a single lump
sum payment.

(d) Timing of Payment. Payment of Executive’s replacement benefit payable under
Paragraph 1(b) shall commence within 60 days following the termination of
Executive’s employment with the Corporation; provided, however, that in the
event Executive is a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), at the time of his
termination of employment, payment of his replacement benefit may not commence
earlier than 6 months after the date of Executive’s termination of employment
with the Corporation for a reason other than death.

(e) Amount of Installment Payments. In the event Executive’s replacement benefit
is paid in the form of a single lump sum payment, the amount of such payment
shall be equal to the replacement benefit provided in Paragraph 1(b). The amount
of each annual installment payment payable under Paragraph 1(c)(ii) or
(iii) shall be the amount necessary to amortize the replacement benefit in equal
annual installments over the selected period using an interest rate equal to 8%
compounded annually. Following termination of Executive’s employment with the
Corporation, the amount of the replacement benefit will not change.

(f) “Termination of Employment with the Corporation” Defined. For purposes of
this Paragraph 1, the “termination of Executive’s employment with the
Corporation” means the termination of Executive’s employment not only with the
Corporation, but also with any other entity (including a subsidiary of the
Corporation) while such entity is considered part of the group that includes the
Corporation by application of the rules of sections 414(b) and (c) of the Code
(a “Related Company”). Therefore, Executive shall not have a “termination of
Executive’s employment with the Corporation” until such time as Executive is no
longer in the employ of the Corporation or any Related Company.

 

2



--------------------------------------------------------------------------------

2. Designation of Beneficiary. Executive may designate a beneficiary to receive
payments payable hereunder after his death by filing with the Corporation a
beneficiary designation on a form approved by the Corporation, bearing the name,
address and relationship of the beneficiary and shall be in such other form and
shall contain such other information as shall be satisfactory to the
Corporation. The beneficiary may be changed by Executive at any time by filing a
new beneficiary designation form with the Corporation, said new beneficiary
designation form to comply with the provisions of this Paragraph 2. If Executive
shall not be survived by the beneficiary designated in accordance with this
Paragraph 2 or Executive shall have failed to designate a beneficiary in
accordance with this Paragraph 2, then upon Executive’s death, any and all
payments provided for herein shall be made to Executive’s surviving spouse or,
if none, to his estate. If Executive shall be survived by the beneficiary
designated as provided herein, and such beneficiary shall die prior to receiving
all amounts payable hereunder to such deceased beneficiary if such beneficiary
had lived, then all remaining amounts that would have been paid to such deceased
beneficiary if living shall be paid to the estate of such deceased beneficiary.

3. No Assignment by Executive. Neither Executive, his beneficiary designated
pursuant to Paragraph 2, his heirs, his estate, his executors, his
administrators, other personal representatives, nor any other person claiming
by, through or under him, shall have any right to commute, encumber, mortgage,
hypothecate, pledge, assign, give or dispose of the right to receive any payment
or payments hereunder, all of which payments and the right thereto are expressly
declared to be non-assignable.

4. No Funding of Replacement Benefit. The Corporation shall be under no
obligation whatever to purchase or maintain any contract, policy or other asset
to provide the benefits under this Agreement. Further, any contract, policy or
other asset which the Corporation may utilize to assure itself of the funds to
provide the replacement benefit hereunder shall not serve in any way as security
to Executive for the performance of the Corporation’s obligations under this
Agreement. The rights accruing to Executive or any beneficiary hereunder shall
be solely those of an unsecured creditor of the Corporation.

5. Withholding Taxes. To the extent the Corporation is required to withhold
federal, state, local or foreign income or other taxes in connection with any
payment made or benefit realized by Executive or other person under this
Agreement, and the amount available to the Corporation for such withholding are
insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that Executive or such other person make
arrangements satisfactory to the Corporation for payment of the balance of such
taxes required to be withheld, which arrangements (in the discretion of the
Board) may include relinquishment of a portion of such benefit. The Corporation
and Executive or such other person may also make similar arrangements with
respect to the payment of any taxes with respect to which withholding is not
required.

6. ERISA Information. The following provisions are part of this Agreement and
are intended to meet the requirements of the Employee Retirement Income Security
Act of 1974, as amended:

(a) The named fiduciary under this Agreement is the Corporation.

 

3



--------------------------------------------------------------------------------

(b) The funding policy under this Agreement is that the replacement benefit
shall be paid from the general assets of the Corporation when due.

(c) For claims procedure purposes, the “Claims Manager” shall be the
Compensation Committee of the Board of Directors of the Corporation or its
delegee.

(i) If for any reason a claim for benefits under this Agreement is denied by the
Corporation, the Claims Manager shall deliver to the claimant a written
explanation setting forth the specific reasons for the denial, specific
references to the pertinent Agreement provisions on which the denial is based,
such other data as may be pertinent and information on the procedures to be
followed by the claimant in obtaining a review of his claim, all written in a
manner calculated to be understood by the claimant. For this purpose:

(A) The claimant’s claim shall be deemed filed when presented orally or in
writing to the Claims Manager.

(B) The Claims Manager’s explanation shall be in writing delivered to the
claimant within 90 days of the date the claim is filed.

(ii) The claimant shall have 60 days following the claimant’s receipt of the
denial of the claim to file with the Claims Manager a written request for review
of the denial. For such review, the claimant or the claimant’s representative
may submit pertinent documents and written issues and comments.

(iii) The Claims Manager shall decide the issue on review and furnish the
claimant with a copy within 60 days of receipt of the claimant’s request for
review of his claim. The decision on review shall be in writing and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as specific references to the pertinent
Agreement provisions on which the decision is based. If a copy of the decision
is not so furnished to the claimant within such 60 days, the claim shall be
deemed denied on review.

7. Miscellaneous.

(a) This Agreement may not be amended, altered or modified except by a written
instrument signed by the Parties or their respective successors or assigns and
may not be otherwise terminated except as provided herein.

(b) This Agreement shall be binding upon the Parties, their heirs, legal
representatives, successors and assigns.

 

4



--------------------------------------------------------------------------------

(c) This Agreement and the rights of the parties hereunder shall be governed by
and construed in accordance with the laws of the State of North Carolina except
to the extent (if any) superceded by the laws of the United States.

(d) Headings in this Agreement are provided for purposes of convenience only and
shall not affect the interpretation of the terms hereof.

(e) All notices and other communications hereunder must be in writing and shall
be deemed to have been duly given when either personally delivered or placed in
the United States mails by Certified Mail, return receipt requested, postage
prepaid, addressed to the party to whom such notice is being given as follows:

 

As to the Corporation:   Coca-Cola Bottling Co. Consolidated   4100 Coca-Cola
Plaza   Charlotte, North Carolina 28211   Attention: Director of Officer
Benefits As to Executive:  

 

 

 

 

 

Either party may change its address (or the name of the person to whose
attention communications hereunder shall be directed) from time to time by
serving notice thereof upon the other party as provided herein.

[Signature page follows on next page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
    th day of December, 2005 to be effective as of the Effective Date.

 

“Executive”

 

 

[Name] Address:

 

 

 

“Corporation” COCA-COLA BOTTLING CO. CONSOLIDATED By:  

/s/ Henry W. Flint

Name:  

Henry W. Flint

Title:  

Executive Vice President and
Assistant to the Chairman

 

6



--------------------------------------------------------------------------------

Schedule A

Insurance Policy(ies)

 

Insurer

 

Policy Number

 

Policy Date

Split-Dollar Agreement(s)

Collateral Assignment Agreement(s)

Deferred Compensation Agreement



--------------------------------------------------------------------------------

Schedule B

Replacement Benefit Amount